                                                                          Page 1 of 2

           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

THOR IAN GENSINGER,

             Plaintiff,

v.                                               Case No. 3:18-cv-1628-LC/MJF

JAMES K. BAZZELLE, et al.,

             Defendants.
                                            /

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated October 15, 2019. (ECF No. 40). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Plaintiff’s “Motion for Temporary Restraining Order and Order to
                                                                       Page 2 of 2

            Show Cause for a Preliminary Injunction,” (Doc. 27), is DENIED.

      DONE AND ORDERED this 18th day of November, 2019.




                             s /L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




3:18-cv-1628-LC/MJF
